Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20120133824) in view of Holman (US 20130215596)  
Regarding claim 1, Shaw teaches an illumination device, comprising:
-    first light-emitting diode chips (shown by arrows below, first from left is H11, second is H21, next is H31, and right most is H41 and so on……for the first row closest to the center), 

    PNG
    media_image1.png
    451
    422
    media_image1.png
    Greyscale


arranged around a center axis (M) along a virtual outline (A1:shown in Drawing above ) of a first geometric figure,
-    second light-emitting diode chips (see below: H12=LED shown as left most arrow,  and the LEDs from the left towards the right side shown by arrows below),



    PNG
    media_image2.png
    432
    413
    media_image2.png
    Greyscale

 arranged around the center axis (M) along a virtual outline (A2) of a second geometric figure (A2: shown in Drawing above), which is concentric with respect to the first geometric figure,
-    third light-emitting diode chips (H13=left most R LED, moving from the left most LED towards the right side: H23, H33, H43, ...), 





    PNG
    media_image3.png
    501
    444
    media_image3.png
    Greyscale

arranged around the center axis (M) along a virtual outline (A3: shown above) of a third geometric figure, which is concentric with respect to the first geometric figure, and
-    optionally further light-emitting diode chips, which are arranged around the center axis along a virtual outline of a further geometric figure or are arranged along virtual outlines of further geometric figures, wherein the further geometric figure(s) is/are concentric with respect to the first geometric figure;
wherein the light-emitting diode chips are grouped into a plurality of groups (G1, G2, G3, G4 ...) 

    PNG
    media_image4.png
    683
    425
    media_image4.png
    Greyscale

such that a group (G1) in each case has one of the first light-emitting diode chips (H11), one of the second light-emitting diode chips (H12), and one of the third light-emitting diode chips (HI3), and optionally at least one of the further light-emitting diode chips, wherein, in the group (G1), the second light-emitting diode chip (H12) neighbors the first 
Shaw does not teach each of the light-emitting diode chips is connected to a bond wire at a connection point on the light-emitting diode chip, wherein the connection point is located in a peripheral region of the light-emitting diode chip, and
the further light-emitting diode chip(s) are rotated relative to one another such that the connection points of a plurality of light-emitting diode chips or of all the light-emitting diode chips of the group are oriented in different directions.
Holman teaches each of the light-emitting diode chips (122)  is connected to a bond wire 130 (Fig.2A-2B) at a connection point on the light-emitting diode chip, wherein the connection point is located in a peripheral region of the light-emitting diode chip, and
the further light-emitting diode chip(s) are rotated relative to one another such that the connection points of a plurality of light-emitting diode chips or of all the light-emitting diode chips of the group are oriented in different directions (see Fig.3A,3B and 7B and the corresponding text).


Regarding claim 2, Shaw in view of Holman teaches an illumination device, comprising fourth light-emitting diode chips as further light-emitting diode chips, which are arranged around the center axis along a virtual outline of a fourth geometric figure, which is concentric with respect to the first geometric figure; wherein each group in each case has at least one of the fourth light-emitting diode chips, wherein the fourth light-emitting diode chip in the group neighbors the third light-emitting diode chip in the group (see Fig.6C in Shaw above).
 
Regarding claim 3, Shaw in view of Holman teaches an illumination device, comprising fifth light-emitting diode chips as further light-emitting diode chips, which are arranged around the center axis along a virtual outline of a fifth geometric figure, which is concentric with respect to the first geometric figure; wherein each group in each case has at least one of the fifth light-emitting diode chips, wherein the fifth light-emitting diode chip in the group neighbors the fourth light-emitting diode chip in the group (see Fig.6C in Shaw above).

Regarding claim 4, Shaw in view of Holman teaches an illumination device, wherein an angle of the relative rotation for a pair of neighboring light-emitting diode 

Regarding claim 5, Shaw in view of Holman teaches an illumination device, wherein the light-emitting diode chips (H41, H42, H43) in the group (G4) are arranged along a virtual straight line (LI) that is transverse to the center axis (M) and extends outwardly proceeding from the center axis (GRB LEDs from bottom to top shown by arc in figure below are considered as H41, H42, H43).


    PNG
    media_image5.png
    287
    385
    media_image5.png
    Greyscale





 
Regarding claim 7, Shaw in view of Holman teaches an illumination device, wherein an angle between neighboring straight lines (L1/L2, L2/L3) is constant (since all the chips are symmetrically arranged with equal distances, the L1/L2, L2/L3 are shown by the angles made from the center in Figure below. L1, L2 and L3 in instant Fig.3 is relied upon in the rejection).

    PNG
    media_image6.png
    406
    396
    media_image6.png
    Greyscale







Regarding claim 9, Shaw in view of Holman teaches an illumination device, wherein the light-emitting diodes in each group (G1, G2, G3, G4...) of light-emitting diode chips have a different light color than the light-emitting diode chips of a neighboring group of light-emitting diode chips (since the neighboring RGB LEDs in Fig.6C are different in Shaw).

Regarding claim 10, Shaw in view of Holman teaches an illumination device, wherein the geometric figures are a circle (Fig.6C in Shaw, - -, an ellipse, or a rectangle, in particular a square - -).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20120133824) in view of Holman (US 20130215596) and further in view of Seitz (US 20170241769)

 


 Seitz teaches a ring light wherein an optical sensor, in particular for a coordinate measuring machine, having a surface sensor or a camera and an illumination device as claimed in claim 1, wherein the illumination device is arranged relative to the camera such that the center axis (M) of the illumination device is located on the optical axis (OA) of the camera or of the surface sensor ([0018]-[0019]).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use an optical sensor as disclosed in Seitz in the device of Shaw in view of Holman in order to achieve a simple design with greater flexibility ([0016] in Seitz).

Regarding claim 12, Shaw in view of Holman and Seitz  teaches use of an optical sensor of an illumination device for measuring a workpiece using a coordinate measuring machine ([0022] in Seitz).
                                                     Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 

/Fatima N Farokhrooz/
Examiner, Art Unit 2875